DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
	Claim 2 would be allowable if the “a driver” at line 4 of claim 2 was changed to 
--an actuatable driver--. This is supported by [0036] of the specification as published.
The rejection of claim 2 cites a water supply and sprinkler combination (e.g., agricultural water supply system), which meets the structure of the claim. The sprinkler contains the claimed introduction chamber and is actuated by the water flow itself, which drives the piston to reciprocate. The instant specification, in contrast, suggests “actuating the drive unit 32 to reciprocate the piston rod 30” [0036] as shown in Fig 1. This would be understood to a person having skill in the art to refer to a linear actuator or the like and not equivalent to the actuation that occurs in the cited prior art device.
Claim Interpretation
	
    PNG
    media_image1.png
    700
    2499
    media_image1.png
    Greyscale

As shown in Fig 1 (annotated by examiner):
    PNG
    media_image2.png
    1372
    2499
    media_image2.png
    Greyscale


	In reference to claim 3, the “introduction chamber” is similar to a plunger pump (e.g., a syringe) as shown in instant Fig 1 at element 28 with cylinder 22 and piston 30/30a.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant argues that the cited prior art does not teach that feedback control is performed in consideration of the "tendency" of pressure fluctuation as in the claimed invention.
	Examiner does not find this persuasive for several reasons. 
First, the cited prior art teaches the same structure as the claimed invention and meets the claim for this reason alone. Using a controller to control flow based on pressure signals is taught by the prior art. The prior art contains a controller connected to the pump and valves. The prior art contains all of the required structure of the claim. 
The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.
	Second, Tanaka teaches using the “time derivative value of the measured pressure value” [0064] to monitor and control the system. The time derivative of the pressure means the change of pressure with respect to time. This is the same as the claimed “tendency” limitations. The purpose of the Tanaka control is the same as the claimed invention; to reduce fluctuations. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 and 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (NPL 20131 - of record) in view of Tanaka (US 20110048551 A1)
	In reference to claim 1 and 9, Godwin discloses a fluid feeding system (see annotated figure, shown below) for feeding fluid to a discharging device that is capable of introducing and discharging the fluid based on a pressure difference, comprising:

    PNG
    media_image3.png
    2069
    2855
    media_image3.png
    Greyscale

a feed channel connected to the discharging device (the line at far right continues to connect to a sprinkler system, see “pressure regulator is used to control the line pressure as sprinklers have a maximum operating pressure for optimal efficiency” on Pg 2);
a pump connected to the feed channel (pump);
a blocking valve for blocking a flow of the fluid that flows toward the discharging device via the feed channel (solenoid valve); and
a control device and pressure sensor (controller and pressure gauges) …
pressure sensors respectively provided on the pump side … via the feed channel (see annotated figure, shown above, which shows pressure gauges connected to the controller on the pump side).

Godwin does not specifically disclose that the system comprises a pressure sensor provided on the discharging device side via the feed channel.

    PNG
    media_image4.png
    1720
    2501
    media_image4.png
    Greyscale

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, flow control arrangements with valves and pressure sensors, Tanaka teaches that “if a pressure fluctuation is generated in the fluid on the upstream side where the flow rate sensor is arranged after the control valve is closed, a problem might occur in that the flow rate sensor outputs the measured flow rate value as if a fluid flows through the control valve” (P0005) and therefore suggests that a pressure sensor 
The combination would be achievable by installing the pressure sensor of Tanaka on to the Godwin feed channel on the discharging device side (i.e., downstream) of the valve. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to modify the system such that the system comprises a pressure sensor provided on the discharging device side via the feed channel.
A person having ordinary skill in the art would have been specifically motivated to modify Godwin to further comprise a sensor on the downstream side in order to account for upstream pressure fluctuations because (A) Godwin teaches that a monitoring of the flow is desirable (Pg 1 at middle column) and that the discharge devices (i.e., sprinklers) are chosen for particular flow rates, and (B) Tanaka specifically teaches that the pressure sensor on the downstream side is particularly useful for improving flow rate measurements (P0005). A person having ordinary skill in the art would have been also been motivated to combine the prior art in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and to apply a known 
Godwin further discloses that there is a particular “operating pressure for optimal efficiency. Multiple pressure regulators may be desirable for locations with large elevation changes”. This means that the controller could be used to open and close the multiple pressure regulators based on inputs from pressure signals such that the pressure at different elevations in the feed channel are controlled to optimal operating pressure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control device such that the control device is a control device for determining a pressure state on the pump side and carrying out an opening-and-closing control of the valve based on the determination result, wherein the control device performs a pressure measurement in advance before opening the valve, and carries out the opening-and-closing control in which the valve is made into an open state when the control device determines that one or both of a pressure on the pump side and a pressure on the discharging device side reaches a pressure state exceeding a given pressure.
	Godwin states that “Controller can detect differences between inlet and outlet pressure and activate automatic filter back flush systems.”(Label for Fig 1). Thus, the system is capable of performing the intended use as claimed of switching the pump wherein the pump is switchable of a direction of the fluid flow between a positive
direction and a negative direction, and
the control device carries out a final stage control in which the pump is operated

the fluid is discharged, in a feed final stage where the introduction of the fluid to the
discharging device is terminated;
wherein the control device carries out a feedback control of an output of the pump so that the pressure on the discharging device side falls within a pressure range defined by a given maximum pressure and minimum pressure, after the valve is made into the open state and the introduction of the fluid to the discharging device is started, 
wherein if the pressure shows a tendency to rise, the control device carries out an output control of the pump when the pressure exceeds the maximum pressure, and 
wherein if the pressure shows a tendency to drop, the control device carries out the output control of the pump when the pressure becomes below the minimum pressure, or when the pressure is changed to the tendency to rise from the tendency to drop.
	Furthermore, Tanaka specifically teaches using the “time derivative value of the measured pressure value” [0064] to monitor and control the system. The time derivative of the pressure means the change of pressure with respect to time. This is the same as the claimed “tendency” limitations. The purpose of the Tanaka control is the same as the claimed invention; to reduce fluctuations. 
	In reference to claim 3, the combination discloses the system as in claim 1.
	Godwin states that “Controller can detect differences between inlet and outlet pressure and activate automatic filter back flush systems.”(Label for Fig 1). Thus, the system is capable of performing the intended use as claimed of switching the pump.

	In reference to claim 4, the combination discloses the system as in claim 3.
As written the limitation that “control is terminated…” is an intended use describing of a particular method of using the system. The system of the combination is capable of performing the intended use as claimed and meets the claim.
	In reference to claim 5, the combination discloses the system as in claim 1.
	Godwin further discloses that the feed channel connects to an irrigation system comprising sprinklers. This would comprise a plurality of branches comprising valves connected to discharge devices (e.g., sprinkler heads) in fluidic communication with the pump as claimed.
	In reference to claim 6, the combination discloses the system as in claim 5.
As written the limitation that “composition of the fluid …” is an intended use describing of a particular method of using the system. The composition of the fluid has no bearing on the structure of the system (“the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” [MPEP 2115]). The system of the combination is capable of performing the intended use as claimed and meets the claim.
	In reference to claim 9, the combination discloses the system as in claim 1.
Godwin further discloses that pressure state on the pump side is determined by a pressure sensor (see annotated figure, shown below, which shows pressure gauges connected to the controller on the pump side).

    PNG
    media_image3.png
    2069
    2855
    media_image3.png
    Greyscale


	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (NPL 20132  - of record) in view of Tanaka (US 20110048551 A1) and further in view of Goodbar (US 1419843 A).
	In reference to claim 2, the combination discloses the system as in claim 1.
Godwin further discloses that the discharge device is a sprinkler.
The combination does not disclose that the discharging device includes an introduction chamber as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, discharge devices having fluidic connections to feed channels, Goodbar discloses a discharge device (“lawn sprinkler” [Title]) wherein the discharging device includes:

a driver and a piston for producing the pressure difference by changing a volume of the introduction chamber to draw the fluid into the introduction chamber (P3L40-49 teach that the sprinkler has two pistons and one alternatively drives the other and see “pistons arranged for reciprocating movement within the cylinder, valves located in the water supply pipe within said cylinder and adapted to be actuated by said pistons for admitting water into the cylinder face against one piston and then against the other piston” [Claim 9]).)
wherein the fluid introduced into the introduction chamber is dischargeable to outside by decreasing the volume of the introduction chamber, and the fluid is introducible into the introduction chamber by increasing the volume of the introduction chamber after the discharge of the fluid (“This inward movement of the left hand piston 30 will cause the volume of water in front of it to be discharged through the open One of the openings 21 and said water will pass through the adjacent portion of tube 15 and through sprinkler head 17” [P2L125-130] and See Fig 1 and 3 which shows the discharge device in lateral view and top-down cross section, respectively; and shows that the internal structure of a left and right pistons 30 drives one another back and forth wherein the volume of the left and right chambers alternately expand and contract as described at P3L40-49]).
A person having ordinary skill in the art would have been specifically motivated to modify the system to incorporate the Goodbar discharge device in order to combine prior art elements according to known methods to yield predictable results; and because 
The combination would be achievable by attaching the Goodbar discharge device to the system. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the discharge device as claimed and thereby arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Godin, R., Broner, I. and Reich, D., 2013. Micro-sprinkler irrigation for orchards. Service in action; no. 4.703. < https://extension.colostate.edu/docs/pubs/crops/04703.pdf>
        2 Godin, R., Broner, I. and Reich, D., 2013. Micro-sprinkler irrigation for orchards. Service in action; no. 4.703. < https://extension.colostate.edu/docs/pubs/crops/04703.pdf>